Exhibit 10.1

 

NINTH AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT

 

This NINTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is made and entered into as of the 19th day of February, 2010, by and among
Dover Downs Gaming & Entertainment, Inc. (the “Borrower”), Wilmington Trust
Company, a Delaware banking corporation, its successors and assigns (“WTC”), PNC
Bank, National Association (as successor by merger to Mercantile-Safe Deposit &
Trust Company), a national banking association, its successors and assigns
(“PNC” and together with WTC, the “Banks”), and WTC, as agent (the “Agent”).

 

WHEREAS, the Borrower, the Banks and the Agent are parties to an Amended and
Restated Credit Agreement, dated as of March 25, 2002, as amended by the
Amendment to Amended and Restated Credit Agreement, dated as of August 12, 2002,
the Second Amendment to Amended and Restated Credit Agreement, dated as of
February 19, 2004, the Third Amendment to Amended and Restated Credit Agreement,
dated as of November 5, 2004, the Fourth Amendment to Amended and Restated
Credit Agreement, dated as of December 14, 2005, the Fifth Amendment to Amended
and Restated Credit Agreement, dated as of April 18, 2006, the Sixth Amendment
to Amended and Restated Credit Agreement, dated as of March 30, 2007, the
Seventh Amendment to Amended and Restated Credit Agreement, dated as of
January 15, 2009, and the Eighth Amendment to Amended and Restated Credit
Agreement, dated as of February 27, 2009 (as so amended, the “Agreement”),
pursuant to which the Banks agreed to make available certain credit facilities
to the Borrower; and

 

WHEREAS, the Borrower, the Banks and the Agent desire to amend the Agreement as
set forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 


SECTION 1.  DEFINED TERMS.  CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE
DEFINED ARE USED AS DEFINED IN THE AGREEMENT.


 


SECTION 2.  AMENDMENTS.


 


2.1.          THE FOLLOWING DEFINITION OF APPLICABLE MARGIN IS ADDED TO
SECTION 1.1 OF THE AGREEMENT:


 

““Applicable Margin”: shall mean the rate per annum set forth below for the then
applicable Leverage Ratio (tested quarterly pursuant to Sections 6.1(a) and
5.2(a) and applicable for the fiscal quarter immediately following the fiscal
period tested):

 

--------------------------------------------------------------------------------


 

Leverage Ratio

 

Eurodollar
Loans

 

Base Rate
Loans

 

Applicable
Margin
Level

 

Interest
Rate Floor

 

 

 

 

 

 

 

 

 

 

 

Less than or equal to 1.50

 

1.75

%

.25

%

I

 

2.75

%

 

 

 

 

 

 

 

 

 

 

Greater than 1.50 but less than or equal to 2.00

 

2.25

%

.50

%

II

 

2.75

%

 

 

 

 

 

 

 

 

 

 

Greater than 2.00 but less than or equal to 2.50

 

2.50

%

1.00

%

III

 

3.00

%

 

 

 

 

 

 

 

 

 

 

Greater than 2.50 but less than or equal to 3.00

 

2.75

%

1.25

%

IV

 

3.25

%

 

 

 

 

 

 

 

 

 

 

Greater than 3.00 but less than or equal to 3.50

 

3.00

%

1.50

%

V

 

3.25

%

 

 

 

 

 

 

 

 

 

 

Greater than 3.50 but less than or equal to 3.75”

 

3.50

%

2.00

%

VI

 

4.00

%


 


2.2.          SECTIONS 2.8(A) AND 2.8(B) OF THE AGREEMENT ARE HEREBY AMENDED AND
RESTATED IN THEIR ENTIRETY TO READ AS FOLLOWS:


 

“(a)         Subject to the provisions of Section 2.9, each Base Rate Loan shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 365 or 366 days, as the case may be) at a rate per annum equal to the
Base Rate minus 1% plus the Applicable Margin (the “Base Rate Option”); provided
that such rate shall not be less than the Interest Rate Floor applicable to the
Applicable Margin  in effect from time to time.

 


(B)           SUBJECT TO THE PROVISIONS OF SECTION 2.9, EACH EURODOLLAR LOAN
SHALL BEAR INTEREST (COMPUTED ON THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED
OVER A YEAR OF 360 DAYS) AT A RATE PER ANNUM EQUAL TO THE EURODOLLAR RATE FOR
THE INTEREST PERIOD IN EFFECT FOR SUCH LOAN PLUS THE APPLICABLE MARGIN (THE
“EURODOLLAR RATE OPTION”); PROVIDED THAT SUCH RATE SHALL NOT BE LESS THAN THE
INTEREST RATE FLOOR APPLICABLE TO THE APPLICABLE MARGIN IN EFFECT FROM TIME TO
TIME.”


 


2.3.          THE DEFINITION OF TERMINATION DATE FOUND IN SECTION 1.1 OF THE
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:

 

2

--------------------------------------------------------------------------------


 


““TERMINATION DATE”:  THE EARLIER OF (A) JANUARY 1, 2013, OR SUCH LATER DATE TO
WHICH THE TERMINATION DATE SHALL HAVE BEEN EXTENDED PURSUANT TO
SECTION 2.10(D) AND (B) THE DATE THE COMMITMENTS ARE TERMINATED AS PROVIDED
HEREIN.”


 


2.4.          SECTION 6.1(A) OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED IN
ITS ENTIRETY TO READ AS FOLLOWS:


 

“Leverage Ratio.  Permit as of the end of each quarter set forth below the
Leverage Ratio to exceed the amount set forth below for such quarter:

 

Quarter Ending

 

Leverage Ratio

 

 

 

 

 

March 31, 2010

 

3.75

 

 

 

 

 

June 30, 2010

 

3.75

 

 

 

 

 

September 30, 2010

 

3.50

 

 

 

 

 

December 31, 2010

 

3.50

 

 

 

 

 

March 31, 2011

 

3.25

 

 

 

 

 

June 30, 2011

 

3.25

 

 

 

 

 

September 30, 2011

 

2.75

 

 

 

 

 

Thereafter

 

2.75”

 

 


2.5.          SECTION 6.1(C) OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED IN
ITS ENTIRETY TO READ AS FOLLOWS:


 


“PERMIT CONSOLIDATED TANGIBLE NET WORTH TO BE LESS THAN THE GREATER OF
$85,000,000 PLUS AN AMOUNT EQUAL TO TWENTY-FIVE PERCENT (25%) OF THE
CONSOLIDATED NET INCOME (IF POSITIVE) OF THE BORROWER AND ITS SUBSIDIARIES FOR
EACH FISCAL QUARTER BEGINNING WITH THE FISCAL QUARTER ENDING DECEMBER 31, 2009,
CALCULATED ON A CUMULATIVE BASIS.”


 


2.6.          SCHEDULE I OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS
ENTIRETY TO READ AS SET FORTH IN SCHEDULE I ATTACHED HERETO.

 

3

--------------------------------------------------------------------------------


 


SECTION 3.  REPRESENTATIONS AND WARRANTIES.  THE BORROWER HEREBY REPRESENTS AND
WARRANTS TO THE AGENT AND THE BANKS AS FOLLOWS:


 


(A)           EACH OF THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER IN THE
AGREEMENT IS TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS IF MADE AS OF
THE DATE HEREOF AFTER GIVING EFFECT TO THIS AMENDMENT.


 


(B)           AS OF THE DATE HEREOF, AND AFTER GIVING EFFECT TO THIS AMENDMENT,
NO DEFAULT OR EVENT OF DEFAULT EXISTS.


 


(C)           NO CONSENT, APPROVAL OR AUTHORIZATION OF, OR REGISTRATION WITH ANY
PERSON IS REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE BY
THE BORROWER OF THIS AMENDMENT.


 


SECTION 4.  CLOSING FEES.  THE BORROWER SHALL PAY TO THE AGENT FOR THE ACCOUNT
OF THE BANKS A CLOSING FEE IN THE AMOUNT OF $100,000.00 PAYABLE UPON THE
PARTIES’ EXECUTION OF THIS AMENDMENT AND TO BE DISTRIBUTED BY THE AGENT TO THE
BANKS AS FOLLOWS:  (I) $52,000.00 TO WTC, AND (II) $48,000.00 TO PNC.


 


SECTION 5.  BINDING EFFECT.  THIS AMENDMENT SHALL BE BINDING UPON, AND SHALL
INURE TO THE BENEFIT OF, THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.


 


SECTION 6.  EXECUTION IN COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE
SAME INSTRUMENT, AND ANY OF THE PARTIES HERETO MAY EXECUTE THIS AMENDMENT BY
SIGNING ANY SUCH COUNTERPART.


 


SECTION 7.  AGREEMENT IN EFFECT.  EXCEPT AS HEREBY AMENDED, THE AGREEMENT SHALL
REMAIN IN FULL FORCE AND EFFECT.


 


SECTION 8.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO ITS
PRINCIPLES OF CONFLICT OF LAWS, ALL RIGHTS AND REMEDIES BEING GOVERNED BY
DELAWARE’S SUBSTANTIVE LAWS.


 

[Signature Pages Follow]

 

4

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE DULY EXECUTED THIS AMENDMENT AS OF
THE DATE FIRST ABOVE WRITTEN.


 

 

 

DOVER DOWNS GAMING &

 

ENTERTAINMENT, INC.

 

 

 

 

 

By:

/s/ Timothy R. Horne

 

 

Name: Timothy R. Horne

 

 

Title: Senior Vice President

 

 

 

 

 

WILMINGTON TRUST COMPANY, as Agent

 

and as a Bank

 

 

 

 

 

By:

/s/ Michael B. Gast

 

 

Name: Michael B. Gast

 

 

Title:   Vice President

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a

 

Bank

 

 

 

 

 

By:

/s/ C. Douglas Sawyer

 

 

Name: C. Douglas Sawyer

 

 

Title:   Senior Vice President

 

5

--------------------------------------------------------------------------------


 

SCHEDULE I

 

BANK AND COMMITMENT INFORMATION

 

Bank and Address

 

Commitment

 

Swing Line
Commitment

 

 

 

 

 

Wilmington Trust Company
121 South State Street
Dover, DE 19901
Attn: Michael B. Gast

 

$54,600,000 through March 31, 2011, then $49,400,000 through March 31, 2012,
then $42,900,000 thereafter

 

$

5,000,000

 

 

 

 

 

PNC Bank, National Association
2 Hopkins Plaza
5th Floor
Baltimore, MD 20211
Attn: Doug Sawyer

 

$50,400,000 through March 31, 2011 then $45,600,000 through March 31, 2012, then
$39,600,000 thereafter

 

 

 

 

 

 

 

Total:

 

$105,000,000 through March 31, 2011, then $95,000,000 through March 31, 2012,
then $82,500,000 thereafter

 

$

5,000,000

 

--------------------------------------------------------------------------------